            Case 1:18-cv-02610-TJK Document 6 Filed 11/13/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,

                              Plaintiffs,
      v.
 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY,
 in his official capacity as Chief of Staff to the
 President of the United States; WILLIAM
 SHINE, in his official capacity as Deputy Chief         Case No. 1:18-cv-02610-TJK
 of Staff to the President of the United States;
 SARAH HUCKABEE SANDERS, in her official
 capacity as Press Secretary to the President of the
 United States; the UNITED STATES SECRET
 SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the
 United States Secret Service; and JOHN
 DOE, Secret Service Agent, in his official
 capacity,

                              Defendants.



  MOTION FOR LEAVE TO FILE BRIEF OF THE REPORTERS COMMITTEE FOR
   FREEDOM OF THE PRESS AS AMICUS CURIAE SUPPORTING PLAINTIFFS’
   MOTIONS FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                            INJUNCTION

       Proposed amicus curiae, the Reporters Committee for Freedom of the Press (the “Reporters

Committee”), respectfully moves this Court under Local Civil Rule 7(o) for leave to file the

attached amicus curiae brief in support of Plaintiffs’ Motions for a Temporary Restraining Order

and Preliminary Injunction. The proposed brief is attached to this Motion.

       1.      This Court “has broad discretion to permit . . . participat[ion] [of] amici curiae,”

and amicus participation is appropriate where amici have “relevant expertise and a stated concern
               Case 1:18-cv-02610-TJK Document 6 Filed 11/13/18 Page 2 of 4



for the issues at stake in [the] case.” Dist. of Columbia v. Potomac Elec. Power Co., 826 F. Supp.

2d 227, 237 (D.D.C. 2011). This Court has recognized that an amicus brief should “‘normally be

allowed when . . . the amicus has unique information or perspective that can help the court beyond

the help that the lawyers for the parties are able to provide.’” Cobell v. Norton, 246 F. Supp. 2d

59, 62 (D.D.C. 2003) (quoting Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062, 1063

(7th Cir. 1997)); see also Jin v. Ministry of State Sec., 557 F. Supp. 2d 131, 137 (D.D.C. 2008)

(same).

          2.      The Reporters Committee is an unincorporated association of reporters and editors

dedicated to defending the First Amendment and newsgathering rights of the press. The Reporters

Committee therefore has a powerful interest in ensuring that individual reporters and media outlets

are not subject to retaliation for the content of their coverage or their questioning of government

officials.

          3.      This brief is intended to highlight for the Court the chilling effect that the

Defendants’ actions are having on journalists and news organizations not before the Court. The

Reporters Committee is uniquely positioned to provide this Court with information and insight

based on its experience advocating on behalf of reporters and media outlets. The proposed amicus

brief puts the Defendants’ actions and their effects on journalists and news organizations in the

context of what First Amendment caselaw says about the chilling effect of government suppression

of and restrictions on speech. In addition, the brief discusses the impact that the Defendants’

actions are having beyond the borders of the United States at a time when free speech and the free

press is under assault around the globe.




                                                  2
             Case 1:18-cv-02610-TJK Document 6 Filed 11/13/18 Page 3 of 4



        4.      The Reporters Committee has obtained consent from Plaintiffs to file this brief, but

it has not had the opportunity to seek consent from Defendants, given the time constraints

associated with this filing.



Dated: November 13, 2018                      Respectfully submitted,

/s/ Joshua A. Geltzer
JOSHUA A. GELTZER (D.C. Bar                           BRUCE D. BROWN
No. 1018768)                                          KATIE TOWNSEND
  Counsel of Record for Amicus Curiae                 GABRIEL ROTTMAN
JONATHAN L. BACKER*                                   REPORTERS COMMITTEE FOR
MARY B. MCCORD                                        FREEDOM OF THE PRESS
INSTITUTE FOR CONSTITUTIONAL                          1156 15th Street Nw, Ste. 1020
ADVOCACY AND PROTECTION                               Washington, DC 20005
Georgetown University Law Center                      Telephone:    202.795.9300
600 New Jersey Ave., NW                               bbrown@rcfp.org
Washington, DC 20001
Telephone:     202.661.6728                           Counsel for Amicus Curiae
jg1861@georgetown.edu

* pro hac vice motion pending




                                                 3
         Case 1:18-cv-02610-TJK Document 6 Filed 11/13/18 Page 4 of 4




                               CERTIFICATE OF SERVICE


       I hereby certify that on November 13, 2018, I filed this Motion with the United States

District Court for the District of Columbia using the CM/ECF system, which will cause it to be

served on all counsel of record.




      Dated: November 13, 2018                     Respectfully submitted,




                                               /s/ Joshua A. Geltzer
                                              JOSHUA A. GELTZER (D.C. Bar
                                              No. 1018768)
                                              INSTITUTE FOR CONSTITUTIONAL
                                              ADVOCACY AND PROTECTION
                                              Georgetown University Law Center
                                              600 New Jersey Ave., NW
                                              Washington, D.C. 20001
                                              Telephone: 202.661.6728
                                              jg1861@georgetown.edu
